DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20, 30, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0404564, hereinafter Kim), in view of Singh et al (US 2013/0143563, hereinafter Singh) and in view of 3GPP paper “RAN initiated paging” (R3-161720, August 2016, hereinafter Huawei, disclosed by the Applicant in the IDS).

Regarding claim 15, Kim discloses a method performed by a first base station of a communications network, the method comprising: transmitting to a communication device, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585], including PA ID, Para [603]);												but does not disclose wherein the RRC message includes first information identifying a first RAN based paging area indicating a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Singh in the system of Kim in order to improve paging procedures when utilizing low power base stations;										but does not disclose transmitting to second base station, a paging message including second information indicating whether the first RAN paging area is changed, and third information identifying a second RAN paging area according to the second information nor wherein paging information is transmitted from the second base station to the communication device on a cell in the second RAN based paging area.  Huawei discloses the anchor eNB configures a RAN based paging area (i.e. list of cells) for a lightly connected UE, PA ID is exchanged between eNBs via X2 interface, Section 2.1, the anchor eNB can configure a new (i.e. change) paging area for the UE, Section 2.2 and the RAN paging area can include cells belonging to multiple eNBs, where in this case the anchor eNB triggers X2 paging to the related eNBs, including cell list, and the relevant eNB will page the UE, Section 2.3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Huawei in the system of Kim in view of Singh in order to reduce signaling overhead and latency by implementing efficient RAN paging configuration options.	
Regarding claim 16, Kim discloses the method according to claim 15, wherein the RRC message comprises an RRC release message (the message is an RRC connection release message, Fig. 3H/3I).
Regarding claim 20, Kim discloses the method according to claim 15, wherein the base station operates as an anchor base station for the communication device (eNB is anchor eNB, Fig. 3H/3I).
Regarding claim 30, Kim discloses a base station (BS, Fig. 1s) of a communications network, the method comprising: a processor and transceiver (RF processor and processor, Fig. 1s) configured to: sending to a communication device, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585], including PA ID, Para [603]);				but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC;	but does not disclose transmitting to another base station, a paging message including second information indicating whether the first RAN paging area is changed, and third information identifying a second RAN paging area according to the second information nor wherein paging information is transmitted from the another base station to the UE on a cell in the second RAN based paging area.  Huawei discloses the anchor eNB configures a RAN based paging area (i.e. list of cells) for a lightly connected UE, Section 2.1, the anchor eNB can configure a new (i.e. change) paging area for the UE, Section 2.2 and the RAN paging area can include cells belonging to multiple eNBs, where in this case the anchor eNB triggers X2 paging to the related eNBs, including cell list, and the relevant eNB will page the UE, Section 2.3.   						 
Regarding claim 35, Kim discloses a method performed by a communication device, the method comprising: receiving from a base station, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585], including PA ID, Para [603]);				but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC;	but does not disclose transmitting to another base station, a paging message including second information indicating whether the first RAN paging area is changed, and third information identifying a second RAN paging area according to the second information nor wherein paging information is received from the another base station to the UE on a cell in the second RAN based paging area.  Huawei discloses the anchor eNB configures a RAN based paging area (i.e. list of cells) for a lightly connected UE, Section 2.1, the anchor eNB can configure a new (i.e. change) paging area for the UE, Section 2.2 and the RAN paging area can include cells belonging to multiple eNBs, where in this case the anchor eNB triggers X2 paging to the related eNBs, including cell list, and the relevant eNB will page the UE, Section 2.3.  
Regarding claim 36, Kim discloses a communication device (UE, Fig. 1R) comprising: a processor and transceiver (processor and RF processor, Fig. 1R) configured to: receive from a base station, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585], including PA ID, Para [603]);									but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC;	but does not disclose transmitting to another base station, a paging message including second information indicating whether the first RAN paging area is changed, and third information identifying a second RAN paging area according to the second information nor wherein paging information is received from the another base station to the UE on a cell in the second RAN based paging area.  Huawei discloses the anchor eNB configures a RAN based paging area (i.e. list of cells) for a lightly connected UE, Section 2.1, the anchor eNB can configure a new (i.e. change) paging area for the UE, Section 2.2 and the RAN paging area can include cells belonging to multiple eNBs, where in this case the anchor eNB triggers X2 paging to the related eNBs, including cell list, and the relevant eNB will page the UE, Section 2.3.  


Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are moot.  The Applicant makes minor amendments for clarification purposes and argues the references do not disclose the limitations.  Arguments are moot as Applicant argues over “On RAN initiated paging” which was incorrectly stated as being the reference by the Examiner.  Examiner meant to state the claims are rejected over Kim and in view of “RAN initiated paging” which is also from Huawei.  Examiner already cited from the correct reference in the actual rejection but mixed up the references in the 103 statement.  Therefore Applicant argues over the wrong reference due to the mix-up by the Examiner and arguments are moot.												Further some of the limitations do not carry patentable weight.  For example, claim 15 is a method performed by a BS and claim 30 is a BS apparatus claim but includes a limitation where another BS transmits paging information to a UE.  This is not performed by the claimed base station.  Similar issue for claim 35 and 36, which are claiming a UE, and includes a limitation for a base station transmitting a paging message to another base station, which has nothing to do with the UE.  			
						 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461